United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
B.L., Appellant
and
U.S. POSTAL SERVICE, MILWAUKEE MAIN
POST OFFICE, Milwaukee, WI, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant1
Office of Solicitor, for the Director

Docket No. 19-1056
Issued: November 1, 2019

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
JANICE B. ASKIN, Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On April 12, 2019 appellant, through counsel, filed a timely appeal from a March 8, 2019
merit decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the
Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board
has jurisdiction over the merits of this case.

1

In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for legal
or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R. § 501.9(e).
No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An attorney or
representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject to fine or
imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2

5 U.S.C. § 8101 et seq.

ISSUE
The issue is whether appellant has met her burden of proof to establish disability for the
period commencing November 21, 2017 causally related to her accepted May 29, 2015
employment injury.
FACTUAL HISTORY
On May 29, 2015 appellant, then a 53-year-old occupational health nurse, filed a traumatic
injury claim (Form CA-1) alleging that, on the same date, she sustained a back injury while in the
performance of duty. She maintained that as she was moving a file cabinet she made a sudden
jerking movement in an attempt to catch some files falling off the cabinet and pulled muscles in
her back. Appellant stopped work on May 30, 2015.3
OWCP accepted appellant’s claim for a lumbar sprain. It paid her wage-loss compensation
for work stoppages related to medical appointments and recovery from steroid injections.4
Appellant stopped work on November 21, 2017 and, on December 12, 2017, she filed a
claim for compensation (Form CA-7) alleging disability for the period November 21 to
December 8, 2017 causally related to her accepted May 29, 2015 employment injury. She later
filed additional Forms CA-7 alleging disability for the period December 9, 2017 and continuing
causally related to her accepted May 29, 2015 employment injury.5
In disability notes dated between November 27 and December 11, 2017, Dr. Chandur
Piryani, a Board-certified anesthesiologist, advised that appellant should be off work from
November 27 through December 25, 2017. In the November 27, 2017 note, he diagnosed
lumbosacral radiculopathy and indicated that appellant reported experiencing increased pain due
to a change in her medication.
In a December 15, 2017 development letter, OWCP requested that appellant submit
additional medical evidence in support of her claim for disability commencing
November 21, 2017.
In response, appellant submitted a November 20, 2017 report from Dr. Piryani who
diagnosed intervertebral lumbar disc degeneration, lumbar spondylosis without myelopathy or
radiculopathy, intervertebral lumbar disc disorders with radiculopathy, lumbar spinal stenosis,
sacrococcygeal disorders, and chronic pain syndrome. Dr. Piryani noted that he provided appellant
3

OWCP assigned the claim OWCP File No. xxxxxx867.

4

Appellant previously filed traumatic injury claims under separate file numbers, including a claim for a
September 19, 2001 injury which was accepted by OWCP for lumbar strain (OWCP File No. xxxxxx968), and a claim
for a December 17, 2003 injury which it accepted for aggravation of lumbar degenerative disc disease at L5-S1,
contusions of the back and left shoulder, and sprains of the wrist, left shoulder/upper arm, and lumbar spine (OWCP
File No. xxxxxx469). OWCP has not administratively combined the current claim, OWCP File No. xxxxxx867, with
these claims.
5
Appellant returned to limited-duty work on February 27, 2018 for six hours per day and she began to claim wageloss compensation for two hours per day.

2

an off-work excuse starting that day and advised her that she could return to work on
November 27, 2017. In a January 8, 2018 report, he discussed appellant’s reported low back/lower
extremity symptoms and opined that her medical condition and accompanying disability were
related to her May 29, 2015 employment injury.6
In February 2018 OWCP referred appellant to Dr. David S. Haskell, a Board-certified
orthopedic surgeon, for a second opinion examination and requested that he provide an opinion
regarding whether she had disability commencing November 21, 2017 causally related to her
accepted May 29, 2015 employment injury.
In a March 14, 2018 report, Dr. Haskell discussed appellant’s factual and medical history
and noted that his physical examination showed restricted forward flexion of the back, but no
sensory/motor loss of the back or lower extremities. He indicated that, as evidenced by MRI scans,
appellant had longstanding degenerative disc disease at L5-S1 prior to suffering the May 29, 2015
employment injury. Dr. Haskell opined that the May 29, 2015 employment injury only
temporarily aggravated appellant’s preexisting condition and that she had no residuals of that
employment injury. He recommended that she undergo a lumbar laminectomy at L5-S1 to treat
her preexisting degenerative disc disease.7
In April 2018, OWCP declared a conflict in the medical opinion evidence between
Dr. Piryani and Dr. Haskell regarding whether appellant had disability for the period commencing
November 21, 2017 causally related to her accepted May 29, 2015 employment injury. It referred
appellant to Dr. Richard Karr, a Board-certified orthopedic surgeon, for an impartial medical
examination and opinion regarding this issue.
In an August 31, 2018 report, Dr. Karr discussed appellant’s factual and medical history,
and provided an extensive summary of the medical evidence in the case record. He detailed the
findings of his physical examination and noted that appellant exhibited nonorganic give-way
weakness upon bilateral big toe extension and right hip ﬂexion, as well as with respect to her right
quadriceps. Dr. Karr reported that there were no cutaneous signs of active disease involving
appellant’s thoracolumbar midline or sacroiliac areas, and that lumbar rhythm was difficult to
assess given the voluntary limited range of motion of her back. Straight leg raise testing was
negative to 90 degrees bilaterally. Dr. Karr indicated that the May 29, 2015 employment injury
caused a minor low back strain with no structural spinal or neurological damage. He maintained
that appellant’s preexisting degenerative lumbar spondylosis and chronic low back pain/sciatica
difﬁculties were not aggravated by the injury on May 29, 2015. Dr. Karr opined that the minor
May 29, 2015 injury resolved by no later than August 29, 2015 without continuing disability or
alteration in her working capability. He indicated that appellant’s seeking of treatment and
disability from work after that date was not related to the May 29, 2015 employment injury.
6
In a February 26, 2018 report, Dr. Piryani provided similar diagnoses and indicated that appellant could work with
restrictions, including no frequent bending/twisting and no lifting more than 20 pounds. Appellant also submitted the
findings of a November 6, 2017 magnetic resonance imaging (MRI) scan of the lumbar spine which contained an
impression of moderate degenerative disc disease at L5-S1 and mild degenerative disc disease at L3-4 and L4-5.
7
In a March 28, 2018 work capacity evaluation form (OWCP-5c), Dr. Haskell indicated that appellant could work
with restrictions due to her underlying degenerative disc condition.

3

Dr. Karr advised that appellant could return to full-time work under the restrictions that were
assigned to her in 2008 with respect to her accepted December 17, 2003 employment injury.
In a September 10, 2018 OWCP-5c form, Dr. Karr indicated that appellant had no work
restrictions attributable to her May 29, 2015 employment injury and could perform her usual work
with respect to that injury. He noted that appellant had been assigned a permanent restriction of
lifting no more than 25 pounds, but explicitly indicated the restriction was assigned due to her
December 17, 2003 employment injury.
By decision dated September 18, 2018, OWCP determined that appellant had not met her
burden of proof to establish her claim for disability for the period commencing November 21, 2017
causally related to her accepted May 29, 2015 employment injury. It found that the special weight
of the medical opinion evidence rested with the well-rationalized August 31, 2018 report of
Dr. Karr, the impartial medical specialist.
On September 27, 2018 appellant, through counsel, requested a telephonic hearing with a
representative of OWCP’s Branch of Hearings and Review. Appellant submitted September 21
and 27, and November 21, 2018 reports from Dr. Piryani who diagnosed left lumbar radiculopathy
and several low back conditions, and indicated that appellant could work with restrictions
including no bending/twisting and no lifting more than 20 pounds.
During the hearing, held on January 30, 2019, appellant testified that the pain from her
May 29, 2015 back injury caused her to stop work in November 2017.
By decision dated March 8, 2019, OWCP’s hearing representative affirmed the
September 18, 2018 decision.8
LEGAL PRECEDENT
An employee seeking benefits under FECA has the burden of proof to establish the
essential elements of his or her claim including the fact that the individual is an employee of the
United States within the meaning of FECA, that the claim was timely filed within the applicable
time limitation period of FECA, that an injury was sustained in the performance of duty as alleged,
and that any disability and/or specific condition for which compensation is claimed are causally
related to the employment injury.9 In general the term disability under FECA means incapacity

8

The hearing representative inadvertently indicated that appellant claimed disability commencing November 25,
2017 rather than the actual date of November 21, 2017. The hearing representative recommended that the files for
appellant’s previous claims (OWCP File Nos. xxxxxx968 and xxxxxx469) be administratively combined with the file
for the present claim (OWCP File No. xxxxxx867), but the analysis of the March 8, 2019 decision was limited to
consideration of whether appellant met her burden of proof to establish disability for the period commencing
November 21, 2017 causally related to her May 29, 2015 employment injury.
9

S.W., Docket No. 18-1529 (issued April 19, 2019); J.F., Docket No. 09-1061 (issued November 17, 2009).

4

because of injury in employment to earn the wages which the employee was receiving at the time
of such injury.10 This meaning, for brevity, is expressed as disability for work.11
The medical evidence required to establish causal relationship between a claimed period
of disability and an employment injury is rationalized medical opinion evidence. The opinion of
the physician must be based on a complete factual and medical background of the claimant, must
be one of reasonable medical certainty, and must be supported by medical rationale explaining the
nature of the relationship between the diagnosed condition and the specific employment factors
identified by the claimant.12
Section 8123(a) of FECA provides in pertinent part: “If there is disagreement between the
physician making the examination for the United States and the physician of the employee, the
Secretary shall appoint a third physician who shall make an examination.”13 In situations where
there exist opposing medical reports of virtually equal weight and rationale and the case is referred
to an impartial medical specialist for the purpose of resolving the conflict, the opinion of such
specialist, if sufficiently well rationalized and based upon a proper factual background, must be
given special weight.14
ANALYSIS
The Board finds that appellant has not met her burden of proof to establish disability for
the period commencing November 21, 2017 causally related to her accepted May 29, 2015
employment injury.
The Board finds that OWCP properly determined that there was a conflict in the medical
opinion evidence between Dr. Piryani, an attending physician, and Dr. Haskell, an OWCP referral
physician, regarding whether appellant had disability for the period commencing November 21,
2017 causally related to her May 29, 2015 employment injury. In order to resolve the conflict,
OWCP properly referred appellant, pursuant to section 8123(a) of FECA, to Dr. Karr for an
impartial medical examination and an opinion.15
The Board finds that the special weight of the medical opinion evidence is represented by
the thorough, well-rationalized opinion of Dr. Karr.16 The August 31 and September 10, 2018
10

See 20 C.F.R. § 10.5(f).

11

See S.W., supra note 9. See also A.M., Docket No. 09-1895 (issued April 23, 2010); Roberta L. Kaaumoana, 54
ECAB 150 (2002).
12

E.J., Docket No. 09-1481 (issued February 19, 2010).

13

5 U.S.C. § 8123(a).

14

D.M., Docket No. 18-0746 (issued November 26, 2018); R.H., 59 ECAB 382 (2008); James P. Roberts, 31 ECAB
1010 (1980).
15

See supra note 13.

16

See supra note 14.

5

reports of Dr. Karr establish that appellant did not have disability for the period commencing
November 21, 2017 causally related to her May 29, 2015 employment injury.
In his August 31, 2018 report, Dr. Karr noted that his physical examination revealed
instances of nonorganic give-way weakness in appellant’s lower extremities and voluntary limited
range of motion of her back. He indicated that the May 29, 2015 employment injury caused a
minor low back strain with no structural spinal or neurological damage. Dr. Karr opined that the
minor May 29, 2015 employment injury resolved by no later than August 29, 2015 without
continuing disability or alteration in working capability. He indicated that appellant’s seeking of
treatment and any disability from work after that point was not related to the May 29, 2015
employment injury, but was attributable to the December 17, 2003 employment injury, which is
not the subject of the current appeal. In a September 10, 2018 OWCP-5c form, Dr. Karr noted that
appellant had no work restrictions attributable to her May 29, 2015 employment injury and could
perform her usual work with respect to that injury.17
The Board finds that Dr. Karr’s opinion has reliability, probative value, and convincing
quality with respect to its conclusions regarding the relevant issue of ongoing disability. Dr. Karr
provided a thorough factual and medical history and accurately summarized the relevant medical
evidence. He provided medical rationale for his opinion by explaining that the nature of
appellant’s May 29, 2015 soft-tissue employment injury was such that it resolved by lateAugust 2017 and that she did not exhibit findings related to the injury upon examination.18
Appellant submitted September 21, 27, and November 21, 2018 reports from Dr. Piryani
who indicated that she could work with restrictions including no bending/twisting and no lifting
more than 20 pounds. However, these reports have no probative value regarding the underlying
issue of this case because Dr. Piryani did not provide an opinion that appellant required work
restrictions due to her May 29, 2015 employment injury. The Board has held that medical evidence
that does not offer an opinion regarding the cause of an employee’s condition or disability is of no
probative value on the issue of causal relationship.19 Therefore, these reports are insufficient to
establish appellant’s claim.20
As appellant has not submitted rationalized medical evidence establishing disability
commencing November 21, 2017 causally related her accepted May 29, 2015 employment injury,
she has not met her burden of proof.

17

Dr. Karr noted that appellant had been assigned a permanent restriction of lifting no more than 25 pounds, but he
explicitly indicated the restriction was assigned due to her December 17, 2003 injury. The Board notes that appellant’s
December 17, 2003 injury is not the subject of the present appeal.
18

See W.C., Docket No. 18-1386 (issued January 22, 2019); Melvina Jackson, 38 ECAB 443 (1987) (regarding the
importance, when assessing medical evidence, of such factors as a physician’s knowledge of the facts and medical
history, and the care of analysis manifested and the medical rationale expressed in support of the physician’s opinion).
19

See L.B., Docket No. 18-0533 (issued August 27, 2018); D.K., Docket No. 17-1549 (issued July 6, 2018).

20

Id.

6

Appellant may submit new evidence or argument with a written request for reconsideration
to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a) and 20 C.F.R.
§§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not met her burden of proof to establish disability for
the period November 21, 2017 causally related to her accepted May 29, 2015 employment injury.
ORDER
IT IS HEREBY ORDERED THAT the March 8, 2019 decision of the Office of Workers’
Compensation Programs is affirmed.
Issued: November 1, 2019
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Janice B. Askin, Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

7

